NOTE: ThiS order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
HARTFORD FIRE INSURANCE COMPANY,
Plaintiff-Appellan,t,
V. -
UNITED STATES,
Defendant-Appellee.
2010-1198
Appeal from the United States Court of Internati0nal
Trade in case no. 07-CV-0067, Judge Donald C. Pogue.
ON MOTION
ORDER
I'Iartf0rd Fire Insurance Company moves for a 14-day
extension of time, until November 15, 2010, to file its
reply brief
Upon consideration thereof
lT IS ORDERED THATI
The motion is granted

HARTFORD FIRE V. US
2
FOR THE COURT
 2 9  /s/ Jan Horbaly
Date Jan Horbaly
Clerk
ccc Frederic D. Van Arr1a1n, Jr., Esq.
Claudia Burke, Esq.
s2 1
u_~muR»FB%EL’PssF@R
THE FEDERAL C|RCU|T
0CT 2 9 2010
.|AN HORBALY
CLERK